MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Jun 18 2018, 11:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General
Brooklyn, Indiana
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Derek Snapp,                                             June 18, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-17
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable Sarah K. Mullican,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         84D03-1704-F3-1284



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-17 | June 18, 2018                       Page 1 of 5
                                             Case Summary
[1]   Derek A. Snapp appeals his six-year sentence imposed by the trial court

      following his guilty plea to level 5 felony battery. He argues that his sentence is

      inappropriate in light of the nature of the offense and his character. He also

      argues that the abstract of judgment contains an error, which the State

      concedes. Finding that Snapp has not met his burden of demonstrating that his

      sentence is inappropriate, we affirm the sentence and remand with instructions

      to correct the abstract of judgment.


                                 Facts and Procedural History
[2]   Snapp and his wife, J.S., were homeless and lived in their car. On April 15,

      2017, while in their car, a drunken Snapp hit his wife. He then pulled out a

      knife and threatened to slit her throat. She tried to leave the car, but Snapp

      stopped her. J.S. filed a report with the Terre Haute Police claiming that Snapp

      hit her on a daily basis. On April 21, 2017, Snapp struck J.S. multiple times

      and spit in her face, and she again filed a report with the police soon after.


[3]   The State originally charged Snapp with level 3 felony criminal confinement,

      level 5 felony intimidation, level 6 felony strangulation, class A misdemeanor

      domestic battery, and level 5 felony domestic battery (based on a prior

      conviction for battering J.S.), as well as with being a habitual offender. The

      State later amended the charges by reducing the confinement charge to a level 5

      felony and dismissing the intimidation and strangulation charges. During jury



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-17 | June 18, 2018   Page 2 of 5
      selection, Snapp verbally agreed to plead guilty to the two battery charges and

      the State agreed to dismiss the remaining charges.


[4]   This agreement left sentencing to the trial court’s discretion. The trial court

      found two primary aggravating circumstances during sentencing: (1) Snapp’s

      lengthy criminal history and apparent pattern of violence; and (2) Snapp’s

      violation of probation by battering his wife. The court found no mitigating

      circumstances. The court merged the two convictions and sentenced Snapp to

      six years, with five years executed and one year suspended to probation. This

      appeal ensued.


                                     Discussion and Decision

        Section 1 – Snapp has failed to establish that his sentence is
                              inappropriate.
[5]   Snapp invites this Court to reduce his sentence pursuant to Indiana Appellate

      Rule 7(B). “We may revise a sentence authorized by statute, if, after due

      consideration of the trial court’s decision, we find the sentence inappropriate in

      light of the nature of the offense and the character of the offender.” Gibson v.

      State, 51 N.E.3d 204, 215 (Ind. 2016) (citing Ind. Appellate Rule 7(B)), cert.

      denied. The defendant bears the burden of persuading the Court that his

      sentence is inappropriate. Id. The principal role of appellate review is to

      “attempt to leaven the outliers, and identify some guiding principles for trial

      courts and those charged with improvement of the sentencing statutes, but not

      to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-17 | June 18, 2018   Page 3 of 5
      N.E.2d 1219, 1225 (Ind. 2008). Whether we regard a sentence as inappropriate

      at the end of the day turns on “our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other facts that

      come to light in a given case.” Id. at 1224. Appellate courts may consider the

      appropriateness of the aggregate length of the sentence in addition to

      considering whether a portion of the sentence is ordered suspended, executed,

      “or otherwise crafted using any of the variety of sentencing tools available to

      the trial judge.” Davidson v. State, 926 N.E.2d 1023, 1025 (Ind. 2010). The

      question under Appellate Rule 7(B) is not whether another sentence is more

      appropriate; rather, the question is whether the sentence imposed is

      inappropriate. Hunt v. State, 43 N.E.3d 588, 590 (Ind. Ct. App. 2015), opinion

      on reh’g, trans. denied.


[6]   With reference to the nature of the offense, the starting point selected by the

      legislature as an appropriate sentence for the crime committed is the advisory

      sentence. Fuller v. State, 9 N.E.3d 653, 657 (Ind. 2014). A level 5 felony carries

      a sentencing range of one to six years, and an advisory sentence of three years.

      Ind. Code § 35-50-2-6. Snapp argues that there was nothing particularly

      egregious about the battery. Although the battery itself was not egregious, the

      surrounding circumstances involving the brandishing of a knife significantly

      escalated the potential for deadly violence.


[7]   With reference to Snapp’s character, he admitted that he battered J.S. and took

      responsibility for his actions, albeit not until jury selection for his trial was

      underway. Moreover, Snapp has a lengthy criminal history, which reflects

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-17 | June 18, 2018   Page 4 of 5
       poorly on a person’s character. Snapp was convicted of battery resulting in

       bodily injury in 2005, domestic battery in 2006, battery resulting in serious

       bodily injury in 2012, and domestic battery with a prior conviction twice in

       2016; J.S. was the victim in three of these batteries and a former girlfriend was

       the victim of two. Snapp also has several traffic-, drug-, and alcohol-related

       convictions. He attributes his criminal history to the stress of life and his use of

       alcohol and drugs. His many contacts with the law gave him the opportunity to

       reform himself through counseling, treatment, or otherwise, but he has failed to

       take advantage of those opportunities. Snapp committed the battery while on

       probation and has several prior probation violations, which also reflects poorly

       on his character.


[8]    In sum, Snapp has not met his burden of persuading this Court that the six-year

       sentence imposed by the trial court is inappropriate. Accordingly, we affirm the

       sentence.


           Section 2 – Remand is necessary to correct the abstract of
                                  judgment.
[9]    Snapp points out that the abstract of judgment lists the original charges and not

       the amended charges. The State properly concedes the error. We remand with

       instructions to correct this error.


[10]   Affirmed and remanded.


       Bailey, J., and Brown, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-17 | June 18, 2018   Page 5 of 5